Citation Nr: 0302125	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-13 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional 
Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than May 28, 1993, 
for the grant of service connection and a 100 percent rating 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968, and from May 1971 to August 1975.  He had a 
period of active service in the Republic of Vietnam, but did 
not engage in combat with the enemy.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) in Wichita, Kansas, which, among other things, 
granted service connection for post-traumatic stress disorder 
and assigned a 100 percent disability rating thereto 
effective July 2, 1993.  The veteran appealed the assignment 
of the effective date and in an April 2002 rating decision, 
the RO granted an earlier effective date of May 28, 1993.  
The veteran continues his appeal, requesting that an 
effective date of October 15, 1991 be assigned.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran filed a claim for entitlement to service 
connection for post-traumatic stress disorder on October 15, 
1991.

3.  A rating decision was issued on February 18, 1992, 
denying service connection for post-traumatic stress 
disorder, but notice of that rating decision was not mailed 
to the veteran until March 6, 1992.

4.  The veteran was hospitalized for the treatment of post-
traumatic stress disorder in a VA medical center from 
February 20, 1992, to February 26, 1992.  Treatment records 
from this period of hospitalization directly related the 
veteran's psychiatric disorder to service in the Republic of 
Vietnam and specifically noted that a claim for entitlement 
to service connection for post-traumatic stress disorder was 
pending.

5.  VA was constructively in possession of records sufficient 
to warrant further consideration of the veteran's claim for 
benefits at the time notice of denial of benefits was mailed 
on March 6, 1992.


CONCLUSION OF LAW

The criteria for an effective date of October 15, 1991, for 
the grant of service connection for post-traumatic stress 
disorder and the assignment of a 100 percent rating have been 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an earlier effective date for the grant of service 
connection and a 100 percent disability rating for post-
traumatic stress disorder as well as its duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  Regulations 
implementing the VCAA have been enacted.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  By virtue of the 
statement of the case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claim currently on 
appeal.  All relevant records adequately identified by the 
veteran were obtained and associated with the claims folder 
and the veteran was given the opportunity to appear and 
testify before an RO Hearing Officer and/or a member of the 
Board to advance any and all arguments in favor of his 
claim, but declined to do so.
 
Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  If application for benefits is received 
within one year of discharge or release from service, the 
effective date of an award of disability compensation shall 
be the day following the date of discharge or release from 
service.  See 38 U.S.C.A. § 5110(b)(1).

The evidence of record clearly shows that the veteran first 
applied for service connection for post-traumatic stress 
disorder on October 15, 1991.  He stated at that time that he 
was receiving treatment for post-traumatic stress disorder at 
a VA medical center.  The RO obtained treatment records 
showing that the veteran had been referred for treatment in a 
post-traumatic stress disorder program in September 1991.  
Without any apparent further development, the RO denied the 
veteran's claim in a rating decision dated February 18, 1992, 
stating that post-traumatic stress disorder was not shown by 
the evidence of record.  Notice of this rating decision, 
however, was not mailed to the veteran until March 6, 1992.

On February 20, 1992, the veteran was hospitalized at a VA 
medical center with symptoms associated with post-traumatic 
stress disorder.  It was specifically noted in the treatment 
records from that hospitalization that the veteran had a 
claim for entitlement to service connection for post-
traumatic stress disorder pending.  The veteran was 
discharged from the VA medical center on February 26, 1992, 
with a diagnosis of post-traumatic stress disorder from 
combat in Vietnam.

In the interest of clarity, the Board points out that the 
veteran's hospitalization for post-traumatic stress disorder 
associated with his period of active service in the Republic 
of Vietnam was during the timeframe between the date assigned 
to the rating decision denying entitlement to service 
connection for post-traumatic stress disorder and the date 
notice of that decision was actually sent to him.

The veteran did not appeal the February 1992 rating decision 
denying service connection for post-traumatic stress 
disorder, but medical records show continued treatment for 
that disorder with a very low level of functioning and a 
subsequent hospitalization on May 28, 1993 for the treatment 
of post-traumatic stress disorder.  During the 1993 
hospitalization, the veteran requested that his claim for 
entitlement to service connection for post-traumatic stress 
disorder be reopened.  Consequently, service connection for 
post-traumatic stress disorder was granted as of May 28, 
1993.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that VA 
was constructively in possession of evidence showing a 
diagnosis of post-traumatic stress disorder due to active 
service at the time the March 6, 1992 notice of the initial 
rating decision regarding entitlement to service connection 
for post-traumatic stress disorder was sent to the veteran.  
As such, the RO had a duty to consider that evidence in its 
rating decision.  Although the veteran did not appeal the 
1992 rating decision, the Board finds that when resolving all 
reasonable doubt in favor of the veteran it must be found 
that the October 1991 claim was not finally resolved until 
the rating decision following the February 1992 
hospitalization.  Consequently, the appropriate effective 
date to be assigned to the grant of entitlement to service 
connection and a 100 percent disability evaluation for post-
traumatic stress disorder is October 15, 1991, the date of 
receipt of claim.


ORDER

An effective date of October 15, 1991, for the grant of 
entitlement to service connection and a 100 percent 
disability evaluation for post-traumatic stress disorder is 
granted subject to the laws and regulations governing the 
award of monetary benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

